Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 20, 2016

                                       No. 04-16-00339-CV

IN THE GUARDIANSHIP OF GEORGE V. GARCIA, AN INCAPACITATED PERSON,

                    From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2015PB6000016 L2
                            Honorable Jesus Garza, Judge Presiding


                                          ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant has
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that the
appellant is not entitled to appeal without paying the fee.

        We, therefore, ORDER the appellant to provide written proof to this court within ten days
of the date of this order that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court